Citation Nr: 0631662	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  06-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to VA vocational rehabilitation re-training 
benefits under 38 U.S.C.A. Chapter 31.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel











INTRODUCTION

This appeal arises from a decision denying the veteran's 
request for entitlement to VA vocational rehabilitation re-
training benefits under 38 U.S.C.A. Chapter 31 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in a September 2006 letter requested that his 
central office hearing be rescheduled.  He also asked that 
he be rescheduled for a videoconference hearing rather than 
a hearing at the central office.  A review of the record 
reveals no indication the appellant was scheduled for a 
videoconference hearing and there is no waiver of his 
request to appear at such a hearing.  Given the expressed 
intent of the appellant, the Board concludes that this case 
must be returned to the RO to arrange for a videoconference 
hearing before a Veterans Law Judge (VLJ).  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2006).

Accordingly, the case is REMANDED for the following action:

VA should schedule the appellant for a 
videoconference hearing before a VLJ in 
conjunction with the claim that is 
currently in appellate status.  After 
the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



